UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-4200


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MARSHA KING,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (2:14-cr-00065-RAJ-DEM-1)


Submitted:   January 27, 2017             Decided:   February 7, 2017


Before KING, WYNN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Gregory B. English, ENGLISH LAW FIRM, PLLC, Alexandria, Virginia,
for Appellant. Dana J. Boente, United States Attorney, Joseph L.
Kosky, Stephen W. Haynie, Assistant United States Attorneys,
Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Marsha King was convicted by a jury on two counts of theft of

public funds and twelve counts of aggravated identity theft, in

violation of 18 U.S.C. §§ 2, 641, 1028A (2012).              She received an

aggregate   sentence    of    100   months’     imprisonment,   comprising   a

below-Guidelines sentence of 52 months’ imprisonment on the theft

of public funds convictions and consecutive terms of 24 months’

imprisonment   each     on    two   of    the   aggravated   identity   theft

convictions, with the sentences on the remaining ten counts ordered

to run concurrently.         On appeal, King argues that insufficient

evidence    supported    three      of   her    aggravated   identity   theft

convictions and that her sentence was substantively unreasonable.

For the reasons that follow, we affirm.

     King filed fraudulent tax returns in the names of students

who attended a certain high school in Memphis, Tennessee, where

King’s sister was employed as a teacher.             King filed the returns

without the students’ knowledge and directed that the tax refunds

owed on these returns be deposited into bank accounts in King’s

name or the names of people close to her, such as her husband,

siblings, and friends.         Some of the tax returns were filed from

Internet Protocol addresses affiliated with King.

     This court reviews de novo the sufficiency of the evidence

supporting a conviction.         United States v. McLean, 715 F.3d 129,

137 (4th Cir. 2013).         In assessing evidentiary sufficiency, this

                                         2
court must determine whether, viewing the evidence in the light

most favorable to the Government and accepting the factfinder’s

determinations      of   credibility,        the    verdict    is   supported    by

substantial evidence — that is, “evidence that a reasonable finder

of fact could accept as adequate and sufficient to support a

conclusion of a defendant’s guilt beyond a reasonable doubt.”

United States v. King, 628 F.3d 693, 700 (4th Cir. 2011) (internal

quotation marks omitted).             “A defendant bringing a sufficiency

challenge    must    overcome     a    heavy       burden,    and   reversal    for

insufficiency must be confined to cases where the prosecution’s

failure is clear.”       United States v. Engle, 676 F.3d 405, 419 (4th

Cir. 2012). To establish aggravated identity theft, the Government

must    prove   that     the    defendant      “(1) knowingly        transferred,

possessed, or used, (2) without lawful authority, (3) a means of

identification of another person, (4) during and in relation to a

predicate felony offense.”            United States v. Adepoju, 756 F.3d

250, 256 (4th Cir. 2014) (internal quotation marks omitted).

       On appeal, King challenges the first two elements of the

offense, asserting that “the prosecution never established that

any returns had been filed without the knowledge or consent” of

the victims or that the victims themselves did not file the

returns.    She bases this argument on the fact that the Government

did not call these victims named in these counts as witnesses or

otherwise establish that the victims could not consent to her

                                         3
actions.    We reject this argument.         Our review of the record leads

us   to   conclude    that   the   substantial    circumstantial        evidence

offered at trial was sufficient to allow a reasonable juror to

find King guilty on Counts 8, 9, and 15.

      Next, King argues that her aggregate sentence of 100 months’

imprisonment is substantively unreasonable.              When evaluating the

substantive reasonableness of a sentence, this court considers the

totality of the circumstances.           Gall v. United States, 552 U.S.

38, 51 (2007).    We presume a sentence within or below the correctly

calculated Guidelines range is substantively reasonable.                  United

States v. Louthian, 756 F.3d 295, 306 (4th Cir. 2014).                          To

successfully     challenge     the    substantive    reasonableness       of    a

sentence, a defendant must rebut this “presumption . . . by showing

that the sentence is unreasonable when measured against the 18

U.S.C. § 3553(a) factors.”         Id.

      The   portion    of    King’s   sentence    that    was   based    on    the

Sentencing Guidelines — a 52-month sentence on Counts 1 and 2 —

was below the applicable Guidelines range. ∗             On appeal, King does



      ∗The sentences for the aggravated identity theft offenses
were dictated by statute rather than the Guidelines.        United
States v. Farrior, 535 F.3d 210, 224 (4th Cir. 2008) (“A
statutorily required sentence . . . is per se reasonable.”),
abrogation on other grounds recognized by United States v.
Williams, 808 F.3d 238, 246 (4th Cir. 2015). Although the district
court exercised some discretion in ordering two of the aggravated
identity theft sentences to be served consecutive to all other


                                         4
not identify any error in the district court’s reasoning or assert

that it failed to consider any particular detail relevant to the

§ 3553 factors.    Having reviewed the record, we discern no basis

for overcoming the presumption of reasonableness.

     We deny King’s motions for leave to file a pro se brief, to

file an amendment to the pro se brief, and to extend the number of

pages in her brief.     Because King is represented by an attorney

who has filed a brief on the merits as opposed to a brief under

Anders v. California, 386 U.S. 738 (1967), she is not entitled to

file a pro se supplemental brief.       United States v. Washington,

743 F.3d 938, 941 n.1 (4th Cir. 2014); see Fed. R. App. P. 28(a),

(c) (permitting appellant to file a formal brief and a reply

brief).    King has also moved to relieve her counsel and proceed

pro se on appeal.     However, there is no constitutional right to

self-representation on appeal.      See Martinez v. Court of Appeal,

528 U.S. 152, 161 (2000).        Moreover, an appellant wishing to

proceed pro se “should so inform the Court at the earliest possible

time.”    4th Cir. R. 46(f).   King waited until after the Government

filed its response brief to file her motion to proceed pro se.

Thus, we deny this motion as untimely.      Finally, we deny as moot




sentences, King fails to explain how this amounts to an abuse of
discretion.

                                   5
King’s motions to reconsider the orders deferring action on the

above motions.

     Accordingly, we affirm the district court’s judgment.      We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                          AFFIRMED




                                6